885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Hunt CARROLL, Plaintiff-Appellant,v.John BAKER, Sheriff, Defendant-Appellee.
No. 89-7603.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1986.Decided Aug. 31, 1989.

William Hunt Carroll, appellant pro se.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
William Hunt Carroll appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  The district court correctly treated the action as a habeas petition challenging the duration of confinement.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court, modifying the order to indicate the dismissal of the action is without prejudice to Carroll's refiling upon demonstrating exhaustion of state remedies.  Carroll v. Baker, CA-89-208-CRT-BR (E.D.N.C., March 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.